Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 08/17/2022.  The applicant(s) amended claims 1, 8, and 15.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed 08/17/2022, with respect to independent claims 1, 8, and 15 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 


Regarding claims 1, 8, and 15, Taparia teaches:
“at least one computing device comprising at least one processor; and at least one memory comprising executable instructions, wherein the instructions, when executed by the at least one processor” (par. 0002), cause the at least one computing device to at least:
“identify a task to be performed using a voice assistant on a first assistant device” (par. 0032);
“identify a set of capabilities of the first assistant device” (par. 0032);
“generate a suggestion signal that the task should be completed on the second assistant device based upon the set of capabilities, a past user interaction, or a complexity of the task” (par. 0032).
Taparia teaches determining that the first assistant device lacks a hardware capability to complete the task to be performed using the voice assistant (par. 0079).
 However, Taparia does not expressly teach:
“cause the first assistant device to play back a first message including a query to postpone the task in response to determining that the first assistant device lacks a hardware capability to complete the task to be performed using the voice assistant and in response to determining that the second assistant device possesses the hardware capability”;
“save a completion state of the task in association with a user account of the user in response to a request to postpone the task.”
“cause the task to be redirected to the second assistant device, wherein the hardware capability comprises a touchscreen display device”; and
“cause the task to be resumed on the second assistant device using the completion state of the task saved in association with the user account.”
Walters teaches:
“cause the first assistant device to play back a first message including a query to postpone the task in response to determining that the first assistant device lacks a hardware capability to complete the task to be performed using the voice assistant and in response to determining that the second assistant device possesses the hardware capability” (par. 0086; ‘A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user.’ Playing back a query to postpone a task is a type of feedback and would be obvious.; par. 0087; Generating responses using text-to-speech; par. 0101; 'Each PA 602 instance holds the information needed to function and any limitations in capabilities (for example, an on-device PA 602b may be limited in functionality when no internet access is available; a device, for example in an embedded system, may only have an audio interface (i.e. no video), etc.).' The limitations in capabilities may be tied to hardware limitations – e.g., having no video interface.; par. 0154; Postponing a request; claim 1; ‘the first virtual assistant broker identifies a plurality of second virtual assistants that may be capable of fulfilling the user request’);
“save a completion state of the task in association with a user account of the user in response to a request to postpone the task” (par. 0138; ‘set status of tasks (for example, hibernation period, status, time when task was latest active, etc.)’; par. 0155; ‘In step 805, virtual assistant 710 identifies an unfinished task in task repository 711 and notifies user 701 that there is an unfinished task.’ The unfinished task implies that the virtual assistant previously saved a completion state.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic devices of Taparia by incorporating Walters’ virtual assistant features of postponing tasks, spoken outputs, and identifying unfinished tasks in order to play back messages and save completion states of tasks. The combination expands the functionality of any one particular assistant without any additional complication on the part of the user. (Walters: par. 0010)
The Examiner has found other pertinent prior art. For example, Barczyk (US 20210200598 A1) teaches determining devices to perform digital-assistant tasks based on hardware capability (par. 0051; ‘In accordance with some embodiments, the first mobile computing device 110-1 determines one or more digital-assistant tasks that are needed to be executed based on the incident data obtained from the camera 170.’ ‘The user 130-2 is shown as a fireman and the user 130-3 is shown as a medic, and therefore the digital-assistant capabilities of digital assistants respectively implemented at the mobile computing devices 110-2 and 110-3 may differ from each other, and may be further derived based on the capabilities (e.g., role, skill level) of the respective users 130-2, 130-3 and capabilities (e.g., battery condition, processing speed, software/hardware functions) of the respective mobile computing devices 110-2 and 110-3.’ See also par. 0068).
However, the Examiner deems the prior art, whether taken alone or in combination, fails to teach, inter alia, redirecting a task to another device based on hardware capability comprising touchscreen display and resuming the task in said device, as in “cause the task to be redirected to the second assistant device, wherein the hardware capability comprises a touchscreen display device”  and “cause the task to be resumed on the second assistant device using the completion state of the task saved in association with the user account” in combination with the other claimed features. Therefore, the claims as a whole are allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658